          Case 1:20-cv-08145-MKV Document 5 Filed 06/15/21 Page 1 of 1



                                                           USDC SDNY
UNITED STATES DISTRICT COURT
                                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                           ELECTRONICALLY FILED
                                                           DOC #:
 JENISA ANGELES, on behalf of herself and
                                                           DATE FILED: 6/15/2021
 all others similarly situated,

                           Plaintiff,
                                                                20-cv-8145 (MKV)
                    -against-
                                                                      ORDER
 OMEGA SPORTS, INCORPORATED,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff initiated this action by filing a complaint on October 1, 2020 [ECF #1]. To date,

however, Plaintiff has not filed proof of service of the summons and complaint. Rule 4(m) of the

Federal Rules of Civil Procedure provides:

              If a defendant is not served within 90 days after the complaint is
              filed, the court – on motion or on its own after notice to the
              plaintiff – must dismiss the action without prejudice against that
              defendant or order that service be made within a specified time.
              But if the plaintiff shows good cause for the failure, the court must
              extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). Accordingly, IT IS HEREBY ORDERED that, by June 29, 2020, Plaintiff

shall both serve the summons and complaint on Defendant and file proof of such service on ECF.

Failure to comply with this Order might result in sanctions, including dismissal of this

action with prejudice, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, for

failure to prosecute.

SO ORDERED.
                                                    _________________________________
Date: June 15, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
